EXHIBIT 10.17
 
 
RETIREMENT AGREEMENT, WAIVER AND GENERAL RELEASE


This Retirement Agreement (the "Agreement") dated March 10, 2017 confirms the
following understandings and agreements with Old Point Financial Corporation,
its officers, directors, employees, agents, successors, assigns, affiliates, and
subsidiaries, including but not limited to, The Old Point National Bank of
Phoebus and Old Point Trust & Financial Services, N.A., along with their
affiliates, successors, assigns, officers, directors, employees, and agents
(hereinafter collectively called the "Company", "Old Point") and Laurie Grabow
("Employee", "you" or "your", "her or herself") with respect to Employee's
retirement from the Company.


NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto stipulate and agree as follows:
1.
Employee hereby makes a voluntary election to retire.



2.
Employee acknowledges that she will be retiring from employment with the Company
effective May 31, 2017 (the "Retirement Date") or earlier date by mutual
agreement by the Company and Employee.  During the remainder of Employee's
employment, Employee will have those duties and responsibilities as the Chief
Financial Officer of Old Point. Employee further acknowledges that officials of
the Company have explained to Employee that Employee will receive payment of her
regular base salary to the Retirement Date and accrued vacation, whether or not
Employee signs this Agreement.  On the Retirement Date, Employee also shall be
deemed to have resigned from all officer, director and other positions with the
Company, and to the extent that Employee is a trustee, or is a member of any
committee of the Company or its benefits plans, as of the Retirement Date,
Employee shall be deemed to have resigned from such capacities and agrees to
execute any additional, more specific resignation documents the Company may
request.



3.
In consideration of this AGREEMENT, and upon receipt of a validly executed copy
of this AGREEMENT, the expiration of the 7-day revocation period referenced in
paragraph 14 below, and following the Retirement Date, Old Point agrees to
provide Employee with the following additional compensation and benefits:



A.
Retirement Benefit.  Provided that Employee signs this Agreement, does not
revoke the Agreement and abides by its terms, and in return for Employee's
promises in this Agreement, the Company agrees to pay Employee 39 weeks of base
salary at the rate in effect on the Retirement Date as severance pay (the
"Severance Period") following the Retirement Date.  All salary payments shall be
made at a time and in accord with the regular payroll practices of the Company
with respect to its executive officers. All such amounts shall be subject to and
reduced by any applicable federal and state withholding taxes or other
deductions authorized by Employee. Employee agrees and acknowledges that
Retirement Benefit is above and beyond anything to which Employee is otherwise
entitled to and is payable to Employee only in exchange for execution of this
Agreement and that the Retirement Benefit represents full and complete
consideration for the release Employee is giving the Company in this Agreement.

- 1 -

--------------------------------------------------------------------------------



B.
Health/Dental Plan Continuation.  If Employee is enrolled in an Old Point
sponsored health and/or Dental insurance plan on the Retirement Date,
notwithstanding anything in the plan to the contrary, Employee will be eligible
to continued health and/or dental insurance coverage under the Old Point
sponsored insurance plan for herself and her covered spouse.  Employee, however,
shall not be entitled to guaranteed or continued coverage under any specific
policy or plan and Old Point reserves the right to make changes in any policy or
policies of insurance it offers. In the event Old Point ceases to offer the
policy or plan in which Employee participates, Employee shall be entitled to
participate in the nearest equivalent policy or plan replacing such terminated
policy or plan in accordance with the terms of such plan.  In the event Old
Point ceases to offer any group plan coverage to its employees, Employee's right
to continued plan coverage will cease.



C.
Health and Dental Insurance Premium Benefit. If Employee is eligible for Health
Plan and Dental plan Continuation under paragraph 3.B. above, the Company shall
reimburse the Employee for the insurance premiums resulting from continuing
coverage under the Company insurance plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act ("COBRA") for 39 weeks.



D.
401(k) and Health Savings Account.  Employee may not defer any portion of the
Retirement Benefit to any retirement plan sponsored by Old Point, including Old
Point's 401(k), or any health-savings accounts sponsored by Old Point, including
Employee's HSA.  However, Employee may still be deemed an eligible individual
for purposes of making post-tax contributions to his or her HSA, if applicable,
and should consult with appropriate tax advisors or attorneys to determine the
same.



4.
Employee acknowledges that the above delineated payment and benefits represent
additional monies and benefits to which he or she is not otherwise entitled. 
Employee and Old Point acknowledge that this Agreement does not modify the
benefits to which he or she is already entitled as a terminating employee.



5.
 In exchange for the payment and benefits described in paragraph 3 above,
Employee, for herself and her heirs, legal representatives, beneficiaries,
assigns and successors in interest, hereby releases and forever discharges Old
Point, its successors, assigns, officers, directors, employees, agents,
representatives and subsidiaries, whether in their individual or official
capacities (hereinafter collectively referred to as the "RELEASED PARTIES") of
and from any and all actions or causes of action, suits, debts, claims,
complaints, contracts, controversies, agreements, promises, damages, claims for
attorney's fees, punitive damages and reinstatement, judgments, and demands
whatsoever, in law or in equity, that her or she has or ever had from the
beginning of the world to the date of this AGREEMENT, including, but without
limiting the generality of the foregoing, any claim arising out of or in any way
connected with her employment relationship with Old Point or any claim alleging
discrimination, harassment, retaliation or violation of Title VII of the Civil
Rights Act of 1964, as amended, and as amended by the Civil Rights Act of 1991,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
as amended, the Virginia Human Rights Act, Virginia Code §2.1-714 through
§2.1-725, violation of any other local, state or federal law, regulation or
ordinance, or any other claim arising under any common law theory of tort or
contract, including, but not limited to, wrongful discharge, libel, slander,
defamation or intentional infliction of emotional distress.  The parties
recognize, however, that nothing contained in this AGREEMENT shall prohibit
either party from instituting legal action to enforce any provisions of this
AGREEMENT.

- 2 -

--------------------------------------------------------------------------------



EMPLOYEE UNDERSTANDS AND AGREES THAT, OTHER THAN CLAIMS THAT CANNOT BE WAIVED BY
LAW, HE OR SHE IS WAIVING AND RELEASING ANY AND ALL CLAIMS AGAINST OLD POINT TO
THE DATE ON WHICH HE OR SHE SIGNS THIS AGREEMENT IN EXCHANGE FOR CONSIDERATION
TO WHICH HE OR SHE IS NOT OTHERWISE ENTITLED.


6.
Employee acknowledges that she is over the age of forty (40) years and that, as
such, she is covered by the Age Discrimination in Employment Act, 29 U.S.C. §
621 ("ADEA").  Employee further acknowledges that this AGREEMENT constitutes a
release in accord with the provisions of the ADEA.



7.
Acknowledgements and Affirmations.



a.
Employee represents and affirms that Employee has not filed any claim or charge
against Old Point.

b.
Employee also represents and affirms that Employee has reported all hours worked
as of the date she signs this release and has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which she may be
entitled.  Employee represents and affirms that she has been granted any leave
to which she was entitled under the Family and Medical Leave Act or related
state or local leave or disability accommodation laws.

c.
Employee further represents and affirms that she has no known workplace injuries
or occupational diseases.

d.
Employee also represents and affirms that she has not divulged any proprietary
or confidential information of Old Point and will continue to maintain the
confidentiality of such information consistent with Old Point's policies and/or
common law.

e.
Employee further represents and affirms that she has not been retaliated against
for reporting any allegations of wrongdoing by Old Point, including any
allegations of corporate fraud.  Both Parties acknowledge that this Agreement
does not limit either party's right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency.

f.
Employee represents and affirms that all of Old Point's decisions regarding
calculation of Employee's pay and benefits earned through the date of Employee's
separation from employment were not discriminatorily based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law.

8.
In consideration of the benefits provided to Employee pursuant to this
Agreement, Employee agrees to keep the terms and conditions of this Agreement
confidential and private and not to divulge the terms, conditions, or benefits
of this Early Retirement Agreement to the general public, media, or press. This
provision shall not be interpreted to prevent Employee from disclosing
information concerning this Agreement to Employee's spouse, pursuant to a valid
court order or legal requirement, or to Employee's financial, tax, or legal
advisor. Should Employee violate this paragraph 8, Old Point's obligation to
provide the benefits provided in this Agreement shall immediately cease.



9.
This AGREEMENT may not be modified, altered or changed except upon the express
prior written consent of the parties.

- 3 -

--------------------------------------------------------------------------------



10.
This AGREEMENT contains all the terms and conditions agreed upon by the parties
hereto with reference to the subject matters hereof.  No other agreements, oral
or otherwise, shall be deemed to exist or to bind either of the parties hereto. 
No representative of either party hereto had or has any authority to make any
representation or promise not contained in this AGREEMENT, and each of the
parties hereto acknowledges that each has not executed this AGREEMENT in
reliance upon any such representation or promise.



11.
This AGREEMENT may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.



12.
This AGREEMENT shall in all respects be interpreted, enforced, governed and
construed by and under the laws of the Commonwealth of Virginia.



13.
The invalidity, illegality or unenforceability of any provision hereof or any
particular application thereof shall not be deemed to affect or impair in any
manner the validity, legality or enforceability of any other provision of this
AGREEMENT, and this AGREEMENT shall continue in full force and effect and shall
be interpreted so as to implement as nearly as possible the intention of the
parties in the absence of such provision or application.



14.
Employee acknowledges that Old Point has advised her that she has a right to
consult with an attorney prior to signing this AGREEMENT; and, after such
consultation or declining to seek such consultation, Employee freely and
voluntarily enters into this AGREEMENT.  Employee further acknowledges that Old
Point has given her a period of forty-five (45) days from the date of receipt of
this AGREEMENT, in which to consider the terms and binding effect of this
AGREEMENT and decide whether she wishes to sign it.  Employee further
understands that if she signs this AGREEMENT, she will have seven (7) days
thereafter in which she can change her mind and revoke it.  Employee agrees that
if she decides to revoke this AGREEMENT within the seven (7) day revocation
period, she will provide such revocation notice in writing to Rachel
Blankenship, Senior Vice President, Human Resources, Old Point National Bank,
101 East Queen Street, Hampton, Virginia 23669.  Employee understands and agrees
that this AGREEMENT is not effective or enforceable until the expiration of the
seven (7) day revocation period.



[SIGNATURE PAGE FOLLOWS]
- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals on the
date first above written.



 
OLD POINT FINANCIAL CORPORATION
By:
/s/ Robert F. Shuford, Sr.
Name:
Robert F. Shuford, Sr.
Its:
Chairman, President & Chief Executive Officer




 
THE OLD POINT NATIONAL BANK OF PHOEBUS
By:
/s/ Robert F. Shuford, Jr.
Name:
Robert F. Shuford, Jr.
Its:
President & Chief Executive Officer




 
OLD POINT TRUST & FINANCIAL SERVICES, N.A.
By:
/s/ Eugene M. Jordan, II
Name:
Eugene M. Jordan, II
Its:
President and Chief Executive Officer



 
March 10, 2017
 
 
/s/ Laurie D. Grabow
Date
 
Employee

- 5 -